PER CURIAM.
 The judgment is affirmed for the reasons set forth in the memorandum decision of the trial court and particularly in view of the jurisdictional restrictions contained in 50 App. U.S.C. § 460 (b) (3). Orderly classification of a registrant for military service is not punitive in nature. Compare United States v. Capson, 10 Cir., 347 F.2d 959. Appellant is not denied his right to ultimate judicial review of his claimed rights. Witmer v. United States, 348 U.S. 375, 377, 75 S.Ct. 392, 99 L.Ed. 428.